PER CURIAM.
David Glasserman appeals his conviction and sentence for failure to return a rented vehicle. We reverse.
Appellant was prepared to defend the charges by showing that on November 24, 1988 he had the car with the permission of the rental company and that in December of 1988 he paid for the extended use. Immediately before jury selection, the trial judge granted the state’s motion to amend the information. The date of crime was changed from “on or about November 24, 1988” to “on or about January 5, 1989.” Events that took place in January of 1989 greatly affected appellant’s prepared defenses.
An information serves the important function of placing the accused on notice and giving him or her an opportunity to adequately prepare a defense. Johnson v. State, 190 So.2d 811 (Fla. 4th DCA 1966), cert. denied, 196 So.2d 925 (Fla.1967).
Because the state asked for the amendment only after defense counsel delivered discovery material on the day of trial, we do not find that the trial judge abused his discretion when he granted the amendment. However, once the trial judge allowed the amendment, we hold that appellant should have been granted his requested continuance. The one day postponement of opening statements to allow appellant to depose a state’s witness, under the circumstances of this case, did not allow appellant adequate time to prepare a defense to the amended information.
REVERSED AND REMANDED FOR A NEW TRIAL.
GLICKSTEIN, C.J., and WARNER and GARRETT, JJ., concur.